Citation Nr: 1632573	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for lupus erythematosus.

2.  Entitlement to an initial, compensable rating for nephropathy. 


(The issue of entitlement to a higher initial rating for neurological impairment of the left lower extremity is addressed in a separate appellate decision).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1990. 

This appeal to the Board of Veterans' Appeal arose from a September 2010 rating decision in which the RO, inter alia,  denied service connection for lupus erythematosus, systemic and discoid (claimed as lupus),.  The Veteran filed a noticed of disagreement (NOD) in October 2010.  A statement of the case (SOC) was subsequently issued in April 2012 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

In an April 2012 rating decision, the RO granted service connection for nephropathy and assigned an initial noncompensable rating, effective April 19, 2007.  The Veteran filed a noticed of disagreement (NOD) in April 2012.  A statement of the case (SOC) was subsequently issued in June 2014 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

The Nashville RO currently holds jurisdiction over the appeal.

In December 2012, the Board remanded the claims to schedule the Veteran for a Board hearing at the RO (Travel Board hearing).  

In December 2014, the Veteran and his nephew testified during the requested a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  During the hearing, the undersigned granted a 60-day abeyance period for the submission of additional evidence.

The appeal is now being processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when f further action, on his part, is required.

As final preliminary matters, the Board notes that, during the December 2014 Board hearing, the Veteran raised a claim for service connection for a cardiac disability as secondary to his service-connected nephropathy and associated medications.  Evidence and correspondence submitted by the Veteran's representative, raise a claim seeking an increased rating for the Veteran's service-connection lumbar spine disability.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

During the December 2014 Board hearing, the Veteran and his attorney suggested that the Veteran's lupus has been caused or aggravated by his service-connected disabilities, including associated inflammation, flare-ups, and medication.  In March 2015, V. Poletajev, DC diagnosed the Veteran with thoraco-lumbar injury, degenerative arthritis of the spine, and discoid lupus erythematosus and opined that the conditions were at least as more likely than not related to the claimant's military service, especially in relation to the numerous medications.  V. Poletajev added that it was known with medical and scientific literature that lupus due to medication was prevalent and the Veteran had discoid lupus erythematosus.  However, V. Poletajev did not appear to differentiate between medications for the Veteran's service-connected versus non-service connected conditions.  Also, the opinion was not clear as to whether the Veteran's lupus was directly related to medications that he was prescribed during service, or caused or aggravated by his current medications.   

On this record, the Board finds that further VA examination to obtain etiology opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim on appeal.  .See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also during his December 2014 Board hearing, the Veteran described having hypertension type symptoms associated with his kidney disability.  Given the length of time since the last examinations, and the Veteran's assertions suggestive of increased symptoms, to ensure that the record reflects the current severity of the Veteran's service-connected nephropathy, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria) are needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the electronic claims file (in VBMS and Virtual VA).

As regards VA treatment records, during his December 2014 Board hearing, the Veteran reported that he received treatment at Memphis VA Medical Center (VAMC); records from that facility dated to May 2014 have been received.   As he indicated that he had been seen for his nephropathy within the past two months, and had another upcoming appointment, more recent, relevant treatment records likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Memphis VAMC (and any associated facility(ies)), all outstanding, pertinent records of evaluation and/or treatment of the Veteran from since May 2014 following the procedures prescribed 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (specifically as regards private (non-VA) treatment), explaining that he has a full one-year period to respond. See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should also explain what is needed to establish service connection on a secondary basis.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015), 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Memphis VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

In the letter, explain how to establish entitlement to service connection for discoid lupus erythematosus on a secondary basis, pursuant to 38 C.F.R. § 3.310.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his discoid lupus erythematosus. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the appellant's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the Veteran's discoid lupus erythematosus, the examiner should provide an opinion, consistent with sound medical principles, as to:

(a) whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability had its onset during service or is otherwise medically-related to service, including medication prescribed therein; or, if not, 

(b) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the discoid lupus erythematosus (a) was caused or (b) is aggravated (worsened beyond the natural progression) by one or more  service-connected disabilities-chronic lumbar strain with degenerative disc disease, left knee instability bilateral glaucoma, left knee degenerative joint disease, neurological impairment of the bilateral lower extremities, gastroesophageal reflux disease, right knee arthritis and instability, musculoskeletal chest pain, right eye chalazion, pseudofolliculitis, and nephropathy-to include associated inflammation, flare-ups, and medication.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b) (which would require the examiner to determine, to the extent possible, the baseline level of the disability prior to aggravation). 

In addressing the above the physician must consider and discuss all pertinent medical and other objective evidence.  In this regard, the examiner should specifically comment on the March 2015 findings of V. Poletajev, DC that the condition was at least as more likely than not related to the claimant's military service, especially in relation to the numerous medications.  V. Poletajev added that it was known with medical and scientific literature that lupus due to medication was prevalent and the Veteran had discoid lupus erythematosus.   

The examiner must also consider and discuss all lay assertions-to include competent assertions as to the nature, onset and continuity of symptoms.   If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  


All examination findings/testing results, along with complete, clearly- rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate medical professional, for evaluation of his service-connected nephropathy..

The contents of the entire electronic claims file (in VBM S and  Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should render findings as to the nature, and extent, frequency and/or severity of the manifestations of the Veteran's nephropathy. 

The examiner should report clinical findings responsive to the applicable rating criteria for renal dysfunction.  The examiner should specifically indicate whether the albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension productive of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; or whether the Veteran has more severe renal dysfunction.  With regard to the Veteran's blood pressure, the examiner should indicate whether any abnormality is a manifestation of kidney disease 

The examiner should also indicate whether, during the period on appeal, the record reflects any change in the severity of the Veteran's chronic kidney disease; and, if so, the approximate date(s) of the change and the severity of the disability on each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

